Citation Nr: 1741319	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  09-11 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for polycystic kidney disease (PKD), to include as secondary to service-connected hypertension.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2002 to February 2005.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, to include the transcript of the December 2010 Board hearing presided over by the undersigned Veterans Law Judge.  

In May 2012, the Board remanded the claim on appeal for development.  In a July 2015 decision, the Board denied the claim on appeal.  The Veteran then appealed the July 2015 Board decision.  In a December 2016 Memorandum Decision, the U.S. Court of Appeals for Veterans Claims (Court) vacated the Board's July 2015 decision to deny the claim on appeal, and the Court remanded the claim to the Board for readjudication. 

In May 2011, September 2011, and December 2014, the Board requested medical opinions from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901 (a) (2014). The requested opinions have been provided to the Veteran and his representative and associated with the Veteran's VA claims folder.


FINDINGS OF FACT

1.  The Veteran's PKD clearly and unmistakably preexisted service.

2.  There was clearly and unmistakably no permanent increase in disability of the Veteran's preexisting PKD beyond the natural progression of such disability during the Veteran's period of active service. 

3.  The Veteran's PKD was not caused or aggravated by a service-connected disability. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for PKD are not met.  38 U.S.C.A. §§ 1111, 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with Prior Remand

In May 2012, the Board remanded the claim on appeal and directed the AOJ to afford the Veteran with a VA examination to determine whether the Veteran's PKD was aggravated by (and therefore secondary to) hypertension.  The Veteran was afforded such a VA examination in June 2012, and the examiner provided the requested information.  The claim was readjudicated in a November 2012 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  The Veteran was provided pre-adjudication notice in May 2008, in which the Veteran was provided what information and evidence was needed to substantiate his claim for service connection, what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the information concerning how disability ratings and the effective date are determined.  VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  Additionally, the Veteran was afforded VA examinations, and VA obtained VA medical opinions and advisory medical opinions, and the below medical opinions provide enough information such that the Board can render an informed decision.  VA has satisfied its duty to assist.  

Service Connection 

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Generally, a Veteran is presumed to be in sound condition except for conditions noted when examined and accepted for service.  In other words, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  If there is no condition noted on the entrance examination and the disability is found to have manifested in service, the presumption of soundness attaches.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Gilbert v. Shinseki, 26 Vet. App. 48, 54 (2012).  Here, the Veteran's PKD was not noted on entry into service.  There were no notations of PKD on the Veteran's 2002 enlistment examination.   Thus, the presumption of soundness attaches, and the Veteran's kidney condition on entry into service is presumed sound.  To rebut the presumption of soundness, there must be clear and unmistakable evidence to demonstrate that the claimed disability preexisted service.  Id.  

If the presumption of soundness is rebutted, and the claimed disability is therefore found to have preexisted service, the Veteran can only bring a claim for aggravation of that disability, not for service connection for the disability itself.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that such increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable (obvious, manifest, and undebatable) evidence is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306(b).  The evidence must show a lasting worsening of the condition, meaning an increase in severity that existed at the time of separation from service and still exists currently.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  

In a claim for aggravation of a preexisting condition, the Veteran has the burden to show aggravation with evidence of symptomatic manifestations of the condition during service.  If the presumption of aggravation arises, the burden shifts to VA to establish a lack of aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

In deciding a claim based on aggravation, after the presence of a preexisting condition has been established, the Board must determine (1) whether there has been any measured worsening of the condition during service, and (2) whether this constitutes an increase in disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley  v. Brown, 5 Vet. App. 155, 163 (1993). 

Analysis

Here, the Veteran contends that he has PKD that was aggravated in service, or, alternatively, was aggravated by (and therefore secondary to) his service-connected hypertension.  Specifically, during the December 2010 Travel Board hearing, the Veteran claimed that his PKD was aggravated by "combat stress" and/or the large amounts of sodium contained in meals-ready-to-eat (MRE's) consumed by the Veteran during his period of service in Iraq/Kuwait from August 2002 to August 2003.  The Veteran and his representative also argue that the Veteran's in-service hypertension permanently worsened his PKD in service.  The Board notes that the Veteran was treated for hypertension several times during service, and the record shows that in service in 2003, the Veteran was diagnosed with PKD.

The Board notes that PKD is either of two unrelated heritable disorders marked by cysts scattered throughout both kidneys.  Autosomal dominant PKD (ADPKD, formerly called the adult form) is the most common renal cystic condition, with deterioration of renal function that may not be detectable until the third or fourth decade of life; it runs a variable course, with only some cases progressing to renal failure.  Autosomal recessive PKD (ARPKD, formerly called infantile form) may be congenital or may appear at any time during childhood and has a high perinatal mortality rate; almost all cases lead to hypertension.  In older children it may be associated with cystic and fibrotic disease of the liver.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 541 (32d. ed. 2012).

The Board has considered the Veteran's lay statements and acknowledges that the Veteran is competent to provide evidence as to his symptoms and observations.  However, the determination as to the nature, onset, and etiology of the Veteran's PKD and as to his level of renal function are medical matters beyond the knowledge of a non-expert.  The record does not indicate the Veteran or his representative has medical expertise or training.  Therefore, the Veteran's and his representative's lay opinions regarding the nature and etiology of the Veteran's PKD, regarding his level of renal function in service and after service, and regarding whether his PKD was permanently worsened in service or aggravated by his service-connected hypertension, are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  The Veteran's and his representative's opinions that certain risk factors in service such as hypertension, stress, and suboptimal diet permanently worsened his PKD beyond the natural progress in service, or that his hypertension aggravated his PKD, have no probative value.  Similarly, the Veteran's argument that his period of active service irreversibly damaged his kidneys has no probative value.  The Veteran's representative's argument in the May 2017 appellant brief that the Veteran's alleged inadequate hydration in service permanently worsened his PKD in service has no probative value.  The Veteran's representative's argument in the May 2017 appellant brief that because the Veteran's hypertension was aggravated in service, his PKD was also permanently worsened in service, has no probative value.  The Veteran's representative's argument that common sense indicates that service connection is warranted because hypertension was granted service connection has no merit, as the Board is not competent to evaluate the medical questions in this case and therefore must rely on the probative medical evidence in this case. 

The Board acknowledges that the Veteran and his representative have referred to medical literature that indicates that certain risk factors such as hypertension and alleged inadequate hydration may be associated with the progression of PKD.  However, there is no indication that the medical literature studied the Veteran's specific medical history and progression of PKD; therefore, such medical literature has no probative value in substantiating the Veteran's claim based on aggravation.  

On the other hand, the February 2015 VHA expert opinion has high probative value, as the expert, Dr. R. P., is Chief of Nephrology and therefore has specialized training and knowledge regarding PKD.  Further, Dr. R. P. based her opinion on review of the Veteran's claims file, the Veteran's medical history and subjective history, and on the examiner's own medical expertise.  Further, regarding the medical questions of whether the Veteran's PKD preexisted service and whether his PKD increased in severity beyond the natural progress in service, Dr. R. P. covered all relevant bases. 

Here, the Board finds that there is clear and unmistakable evidence of record to rebut the presumption of soundness, and therefore concludes that the Veteran's PKD preexisted service.  

In the February 2015 VHA expert opinion, Dr. R. P. specifically noted that her opinion addresses the question of whether the Veteran's PKD clearly and unmistakably (undebatably) existed prior to service.  Dr. R. P. stated the Veteran has ADPKD.  She stated that PKD is a genetic disease.  Therefore, she stated, "regardless of when the diagnosis is made in an individual's lifetime, the genetic mutation that causes the disease is present from birth."  Dr. R. P. noted that the Veteran appears to have a family history of ADPKD, which means that he inherited it from one of his parents.  Dr. R. P. stated that the Veteran did not acquire it in service.  It is reasonable for the Board to construe Dr. R. P.'s medical opinion as stating that the Veteran's PKD clearly and unmistakably preexisted service.  This medical opinion by Dr. R. P. is not contradicted by the remaining competent and probative evidence of record.  

Based on this February 2015 VHA opinion, and because there is no competent and probative evidence to contradict this opinion, the evidence does not indicate that there is any room for debate as to whether the Veteran's PKD preexisted service.  Accordingly, the Board concludes that the evidence clearly and unmistakably shows that the Veteran's PKD preexisted service.  Therefore, the presumption of soundness is rebutted, and the Veteran can only bring a claim for aggravation of the PKD.  The Board acknowledges that the Veteran's representative argued in the May 2017 appellate brief, that the Court determined that the presumption of soundness was not rebutted based on the evidence of record.  However, this argument is incorrect, as the December 2016 Memorandum Decision states that the Court is remanding the claim to the Board so that the Board can properly determine whether the presumption of soundness has been rebutted.  This is a finding of fact for the Board to make, and the Board has supported its finding with the reasons and bases herein.  

As noted above, for the presumption of aggravation to attach, the Veteran must show aggravation with evidence of symptomatic manifestations of the condition during service.  The service treatment records show that based on clinical testing showing manifestations of PKD, the Veteran was diagnosed in service with PKD; thus, symptomatic manifestations of PKD during service are shown.  

The Board acknowledges that in the December 2016 Memorandum Decision, the Court stated that the February 2015 VHA expert opinion "incorrectly shifted the burden to the appellant to prove aggravation where the examiner stated "there is no clear evidence of progression."  The Board acknowledges that in its July 2015 decision, which the Court has vacated, the Board did not provide sufficient reasons as to why it is relying on the February 2015 VHA expert opinion.  Indeed, in the July 2015 Board decision, it appears that the Board is relying on the February 2015 VHA opinion in order to show that there were no symptomatic manifestations in service.  

Here, as discussed above, the Veteran has met his burden of showing symptomatic manifestations in service, because the service treatment records show manifestations of PKD in service.  Further, as further discussed below, the Board is relying upon the February 2015 VHA expert opinion, to include the statement that "progression cannot be attributed to this Veteran's time in service because at the time of chart review, there is no clear evidence of progression," in order for the Board to meet its burden to show that the evidence clearly and unmistakably shows that the Veteran's PKD did not permanently increase in severity beyond the natural progress in service.  As is further discussed below, this statement by the February 2015 VHA expert, when considered in conjunction with the rest of the VHA's expert's February 2015 opinion, shows that though symptomatic manifestations of PKD in service has been shown by the Veteran, the competent and probative evidence clearly and unmistakably shows that his PKD was not permanently worsened beyond the natural progress in service.   

Again, because the Veteran has met his burden of showing symptomatic manifestations of PKD in service, the presumption of aggravation attaches, and the burden shifts to the Board to establish that Veteran's PKD was not aggravated in service.  In other words, the Board has the burden of showing that PKD was not permanently worsened beyond the natural progress of the PKD by service.   

Here, the Board finds that that there is clear and unmistakable evidence of record to rebut the presumption of aggravation, and therefore concludes that the Veteran's PKD did not increase in severity beyond the natural progress of the disease during service.  As noted above, the evidence must show a lasting worsening of the condition, meaning an increase in severity that existed at the time of separation from service and still exists currently.  Aggravation requires that the evidence show a measured worsening of the condition during service, and that measured increase in severity still exists currently.   

In the February 2015 VHA expert opinion, Dr. R. P. specifically noted that her opinion addresses the question of whether the Veteran's PKD clearly and unmistakably (undebatably) did not undergo an increased in severity beyond the natural progress of the disease during service.  Dr. R. P. considered the Veteran's argument that his PKD permanently increased in severity beyond the natural progress as a result of stress and eating meals with sodium during service.  Dr. R. P. stated that she found "no evidence" to support a finding that the Veteran's PKD progressed beyond the natural progress of the disease during his period of service.  She stated that "there was no reason" to think that the PKD progressed beyond the natural history.  Dr. R. P. stated clearly that there is no clear evidence of progression of PKD, to include up until his most recent blood draw for creatinine, and therefore progression cannot be attributed to the Veteran's period of service.  Dr. R. P. explained that on the most recent blood draw, the Veteran's creatinine level was stable.  Dr. R. P. stated that creatinine is the best marker available for determining renal function.  She explained that the Veteran's creatinine level is the upper limit of normal for a healthy young man and does not represent a clinically evidence decline in renal function.  Dr. R. P. stated that given the Veteran's preserved renal function, there is no evidence to support that PKD progressed beyond the natural course of the disability in service.  

Dr. R. P. also noted that ADPKD typically progresses over decades and that this Veteran is still a young man.  She stated that though there is no conventionally accepted medical therapy available to slow the progression of PKD, most reasonable nephrologists would recommend attention to a healthy lifestyle and risk factor modification, including blood pressure control, a heart healthy diet, physical activity, and no smoking.  Dr. R. P. noted that during service, the Veteran did have medical care and did have his blood pressure treated.  Dr. R. P. stated that the question she cannot answer is "whether the Veteran would have been able to take better (or worse) care of himself in terms of risk factor modification as above, and thus by extension have better long-term health, including kidney health, had he not been in the service."  

On review, Dr. R. P. opined that there was no evidence of a measured worsening of the Veteran's PKD in service.  Indeed, even after comparing the Veteran's medical history in service and the progression of PKD since service, Dr. R. P. states that the even the measured severity of the Veteran's current PKD and his current renal functioning is on the upper limit of normal.  It is reasonable for the Board to construe that Dr. R. P.'s medical opinion was that the Veteran's PKD clearly and unmistakably did not progress beyond the natural progress of the disease during service.  This medical opinion by Dr. R. P. is not contradicted by the remaining competent and probative evidence of record and is supported by the clinical testing results of record.  Thus, the Board concludes that the evidence clearly and unmistakably shows no increase in severity of the PKD beyond the natural progress during service.  Therefore, the presumption of aggravation is rebutted.  

The Board acknowledges that the Veteran submitted a January 2013 private medical opinion wherein Dr. E. F. opined that the Veteran's PKD and renal condition worsened in service and prior to discharge from service.  Dr. E. F. noted that the Veteran developed hypertension and was medicated accordingly in service.  Dr. E. F. noted that he has practiced medicine for forty-five years and that he has helped manage hypertension/ polycystic kidney disease as part of his family medicine practice.  Dr. E. F. stated "I believe the onset of hypertension could be a factor in increasing the severity of his polycystic kidney disease."  Though Dr. E. F. has the medical expertise to render an opinion as to whether the Veteran's PKD was aggravated in service, Dr. E. F. provided no rationale to support the opinion that the Veteran's PKD and renal condition was permanently worsened in service.  In particular, Dr. E. F. does not reconcile his opinion that the Veteran experienced a decline in renal function in service, with the Veteran's latest creatinine level results, which, as noted by Dr. R. P., represents the upper limit of normal for a healthy young man and does not represent a clinically evidence decline in renal function.  Further, Dr. E. F. does not appear to base his opinion on review of the Veteran's specific medical history, including renal function levels, and the Veteran's specific PKD progression.  Instead, he based his opinion on a general understanding of hypertension as being a possible risk factor for worsening PKD.  The Board also notes that the Veteran testified in the December 2010 Board hearing that he has received only VA treatment for his PKD, and there is no indication that he has received treatment for PKD from any private providers, including Dr. E. F.  Thus, there is no indication that Dr. E. F. based his opinion on the Veteran's specific medical history of PKD.  For these reasons, Dr. E. F.'s medical opinion that the Veteran's PKD and renal condition worsened in service, including as due to his in-service hypertension, is speculative at best and has no probative value. 

The Board also acknowledges that the Veteran testified in the December 2010 Board hearing that his doctor told him that since separation from service until now his condition has gotten worse.  The Veteran is competent to report a contemporaneous medical opinion.  However, there is no supporting rationale of record or indicated by the Veteran to support this reported medical opinion.  In particular, this opinion that the Veteran's renal condition has worsened since service is not reconciled with the clinical testing results of record that show, according to Dr. R. P., that the Veteran's renal function is currently on the upper limit of normal, that his renal function is preserved, and that his current creatinine level does not demonstrate clinically significant decline in renal function.  This reported opinion in December 2010 also does not indicate that the Veteran's PKD worsened in service and that any such worsening was present at separation.  For these reasons, this reported medical opinion has no probative value to substantiate the Veteran's claim for aggravation.  

The Board also acknowledges that the Veteran reported in a September 2008 statement that he has talked to "different nephrologists...along with very educated doctors" about his risk factors in service, and that "every one of these doctors agree that if someone has PKD and was exposed to all of these [risk factors], it would aggravate and worsen the disease."  As with the above reported medical opinion, there is no supporting rationale of record or indicated by the Veteran to support these reported medical opinions from various doctors that the Veteran's PKD was worsened due to his in-service risk factors.  Again, any such opinions that the Veteran's renal condition has worsened in service has not been reconciled with the Veteran's specific medical history, to include the clinical testing results of record.  For these reasons, these reported medical opinions in September 2008 are speculative at best and have no probative value to substantiate the Veteran's claim for aggravation.  

The Board also acknowledges that Dr. R. P. stated in her February 2015 VHA opinion that she cannot answer whether the Veteran's risk factors in service, to include having stress, hypertension, and a suboptimal diet including ready to eat meals, may have resulted in better long-term health after service.  Dr. R. P., in her May 2011 VHA expert opinion, noted that treating hypertension is generally considered essential to reducing the rate of decline of renal function.  Dr. R. P. also noted that both a low salt and moderate protein diet are often recommended as interventions that may help slow the rate of progression of PKD.  However, a claim based on aggravation of a preexisting disease does not turn on whether the Veteran's in-service risk factors for aggravation of the claimed disability might eventually result in an increase in severity of the disease beyond the natural progression after service.  As discussed above, the Veteran's claim turns on whether there was a permanent increase of severity of the Veteran's PKD that existed at the time of separation and that still exists currently.  Regardless of whether the Veteran experienced in-service risk factors such as stress and suboptimal diet, in this case, and given Dr. R. P.'s probative medical opinion, the evidence clearly and unmistakably shows no lasting worsening of the Veteran's PKD that occurred during service.  Again, because the competent and probative evidence undebatably shows no lasting worsening of PKD beyond the natural progress during service, the evidence clearly and unmistakably shows that the Veteran's PKD did not increase in severity beyond the natural progress of the disease during service.  

On review, there is no competent and probative evidence that allows any room for debate as to whether the Veteran's PKD preexisted service and was aggravated beyond the natural progress in service.  Accordingly, given Dr. R. P.'s February 2015 medical opinion, there is clear and unmistakable evidence that PKD pre-existed service and there is clear and unmistakable evidence that the PKD was not aggravated beyond its natural progression in service, the benefit-of-the-doubt provision does not apply, and the claim must be denied on a direct basis.  

Further, the Board has considered the Veteran's argument that his service-connected hypertension aggravated his PKD and that therefore service connection on a secondary basis is warranted.  The Board finds that the preponderance of the evidence is against a finding that the Veteran's PKD was proximately aggravated by his service-connected hypertension.  

A disability that is secondary to a service-connected disease or injury shall be service-connected.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.   Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  As noted above, the Veteran's PKD is shown by the evidence as being hereditary and that it preexisted service; therefore, the evidence shows that the Veteran's PKD could not have been caused by his service-connected hypertension.  Again, the Veteran can only bring a claim for aggravation.  

Here, the June 2012 VA examination and opinion has probative value, as the examiner, Dr. H. X., is a physician with the requisite medical expertise to provide an opinion as to whether the Veteran's PKD was aggravated by his hypertension.  Further, Dr. H. X. based his opinion on examination of the Veteran, on review of the Veteran's claims file, and on the Veteran's medical history and subjective history.  Following review of the claims file, Dr. H. X. expressly noted the Veteran's medical history and the progression of his PKD, as shown by kidney and renal clinical testing results.  Dr. H. X. opined that the Veteran's PKD is not aggravated by his service-connected hypertension.  Dr. H. X. stated that the Veteran's PKD is stable based on recent testing, and Dr. H. X.'s written overview of the Veteran's clinical nephrology testing results and medical history serves as adequate rationale to support this opinion.  Dr. H. X. noted that PKD gets worse slowly and that medical treatment may relieve symptoms for many years.  

The Veteran's claim for secondary service connection based on aggravation requires that the preponderance of the evidence show "any increase" in severity of the PKD due to hypertension.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board acknowledges that Dr. H. X. opined that the Veteran's PKD was not permanently worsened by hypertension.  However, on review of Dr. H. X.'s opinion that the Veteran's PKD is stable, and when considering this medical opinion in conjunction with Dr. R. P.'s highly probative February 2015 VHA opinion that the Veteran's current renal function is on the upper limit of normal and that the such normal level of renal function is preserved currently, it is reasonable for the Board construe that the June 2012 medical opinion by Dr. H. X. states that there is no increase in severity - permanent or otherwise - in the Veteran's PKD proximately due to hypertension.   

Further, the January 2009 VA medical opinion has some probative value, as the physician, Dr. M. A., who rendered the opinion has the requisite medical expertise to provide an opinion as to whether the Veteran's PKD was aggravated by his hypertension.  Further, Dr. M. A. based his opinion on examination of the Veteran, on review of the Veteran's claims file, and on the Veteran's medical history and subjective history.  Dr. M. A. stated that the Veteran's hypertension is not an aggravating factor for polycystic kidney disease, in that hypertension in itself will not cause the cysts to increase in number or size.  

The Board acknowledges that in the January 2013 private medical opinion, Dr. E. F. noted that the Veteran developed hypertension and was medicated accordingly in service.  Dr. E. F. noted that he has practiced medicine for forty-five years and that he has helped manage hypertension/ polycystic kidney disease as part of his family medicine practice.  Dr. E. F. stated "I believe the onset of hypertension could be a factor in increasing the severity of his polycystic kidney disease."  The Board finds that Dr. E. F.'s essential opinion that the Veteran's PKD had an increase in severity due to his hypertension has no probative value, as the use of terms like "could be," "possibly" and "maybe" is too indefinite and speculative to be probative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).  Indeed, Dr. E. F. does not actually opine that there was any increase in severity in the Veteran's specific  PKD due to the Veteran's hypertension, and Dr. E. F. provided no rationale to support any such opinion that the Veteran's hypertension may have actually increased the severity of his PKD.  For these reasons, the January 2013 private medical opinion has no probative value in substantiating the argument that the Veteran's PKD was aggravated by (and therefore secondary to) his hypertension.  The June 2012 VA medical opinion and the January 2009 VA medical opinion together cover all relevant bases as to the secondary service connection claim, and they outweigh the January 2013 private medical opinion.

The Board acknowledges that there is competence evidence of record, such as the January 2013 private medical opinion, that shows that hypertension may generally be a risk factor for worsening renal health.  However, the claim turns on whether the evidence shows any increase in severity in PKD due to hypertension, and not on whether the Veteran's service-connected disability is a risk factor for potential aggravation.  In light of the January 2009 and June 2012 VA medical opinion, which are not contradicted by the remaining competent and probative evidence of record, the preponderance of the evidence is against a finding that the Veteran's PKD had any increase in severity (and was therefore aggravated) due to his hypertension.  There is no lay argument or indication in the record that the Veteran's PKD was otherwise aggravated by a service-connected disability.  Therefore, service connection is not warranted on a secondary basis for PKD.  38 C.F.R. § 3.310.  As the preponderance of the evidence is against the claim for service connection for PKD on a secondary basis, the benefit-of-the-doubt provision does not apply, and the claim must be denied.

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for PKD is denied.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


